Order entered April 13, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00017-CR

                      CLYDE EARL TAYLOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75930-P

                                     ORDER

      We REINSTATE this appeal.

      We abated for a hearing on the status of corrected volumes 7 and 8 of the

reporter’s record and whether deputy court reporter LaToya R. Young, who had

been ordered not to sit until she filed corrected volumes 7 and 8 of the reporter’s

record in this appeal, should be held in contempt.

      On March 30, 2021, the trial court held a hearing. At that time, Ms. Young

told the trial court she would file the corrected volumes with this Court as well as
with the official court reporter of the 203rd Judicial District Court on March 31,

2021. The supplemental reporter’s record of the hearing was filed with this Court

on April 7, 2021; however, the corrected volumes 7 and 8 were not filed. We

contacted the 203rd Judicial District Court on April 12, 2021, and the corrected

volumes were filed that same day. It appears the reporter’s record is complete.

       We VACATE our February 2, 2021 order to the extent it orders deputy

court reporter LaToya R. Young not sit.

      We ORDER appellant’s brief due by May 14, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Crystal Brown, official

court reporter, 203rd Judicial District Court; to LaToya R. Young, deputy court

reporter; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE